Case 2:20-cv-13134-LVP-RSW ECF No. 6-1, PageID.958 Filed 11/29/20 Page 1 of 8




             DECLARATION OF

   I,                                  , hereby state the following:

        1.



        2.    I am an adult of sound mine. All statements in this declaration are based
              on my personal knowledge and are true and correct.

        3.    I am making this statement voluntarily and on my own initiative. I have
              not been promised, nor do I expect to receive, anything in exchange for my
              testimony and giving this statement. I have no expectation of any profit
              or reward and understand that there are those who may seek to harm me
              for what I say in this statement. I have not participated in any political
              process in the United States, have not supported any candidate for office
              in the United States, am not legally permitted to vote in the United
              States, and have never attempted to vote in the United States.

        4.    I want to alert the public and let the world know the truth about the
              corruption, manipulation, and lies being committed by a conspiracy of
              people and companies intent upon betraying the honest people of the
              United States and their legally constituted institutions and fundamental
              rights as citizens. This conspiracy began more than a decade ago in
              Venezuela and has spread to countries all over the world. It is a conspiracy
              to wrongfully gain and keep power and wealth. It involves political
              leaders, powerful companies, and other persons whose purpose is to gain
              and keep power by changing the free will of the people and subverting the
              proper course of governing.

        5.
                                                     Over the course of my career, I
              specialized in the marines



        6.    Due to my training in special operations and my extensive military and
              academic formations, I was selected for the national security guard detail
              of the President of Venezuela.




                                                             - Page 1 of 8
Case 2:20-cv-13134-LVP-RSW ECF No. 6-1, PageID.959 Filed 11/29/20 Page 2 of 8
Case 2:20-cv-13134-LVP-RSW ECF No. 6-1, PageID.960 Filed 11/29/20 Page 3 of 8




           sophisticated electronic voting system that permitted the leaders of the
           Venezuelan government to manipulate the tabulation of votes for national
           and local elections and select the winner of those elections in order to gain
           and maintain their power.

      10. Importantly, I was a direct witness to the creation and operation of an
          electronic voting system in a conspiracy between a company known as
          Smartmatic and the leaders of conspiracy with the Venezuelan
          government. This conspiracy specifically involved President Hugo Chavez
          Frias, the person in charge of the National Electoral Council named Jorge
          Rodriguez, and principals, representatives, and personnel from
          Smartmatic which included                                          . The
          purpose of this conspiracy was to create and operate a voting system that
          could change the votes in elections from votes against persons running
          the Venezuelan government to votes in their favor in order to maintain
          control of the government.

      11. In mid-February of 2009, there was a national referendum to change the
          Constitution of Venezuela to end term limits for elected officials, including
          the President of Venezuela. The referendum passed. This permitted Hugo
          Chavez to be re-elected an unlimited number of times.

      12. After passage of the referendum, President Chavez instructed me to make
          arrangements for him to meet with Jorge Rodriguez, then President of the
          National Electoral Council, and three executives from Smartmatic.
          Among the three Smartmatic representatives were

                         President Chavez had multiple meetings with Rodriguez
           and the Smartmatic team at which I was present. In the first of four
           meetings, Jorge Rodriguez promoted the idea to create software that
           would manipulate elections. Chavez was very excited and made it clear
           that he would provide whatever Smartmatic needed. He wanted them
           immediately to create a voting system which would ensure that any time
           anything was going to be voted on the voting system would guarantee
           results that Chavez wanted. Chavez offered Smartmatic many
           inducements, including large sums of money, for Smartmatic to create or
           modify the voting system so that it would guarantee Chavez would win
           every election cycle. Smartmatic’s team agreed to create such a system
           and did so.

      13. I arranged and attended three more meetings between President Chavez
          and the representatives from Smartmatic at which details of the new

                                                         - Page 3 of 8
Case 2:20-cv-13134-LVP-RSW ECF No. 6-1, PageID.961 Filed 11/29/20 Page 4 of 8




          voting system were discussed and agreed upon. For each of these
          meetings, I communicated directly with                     on details of
          where and when to meet, where the participants would be picked up and
          delivered to the meetings, and what was to be accomplished. At these
          meetings, the participants called their project the “Chavez revolution.”
          From that point on, Chavez never lost any election. In fact, he was able
          to ensure wins for himself, his party, Congress persons and mayors from
          townships.

      14. Smartmatic’s electoral technology was called “Sistema de Gestión
          Electoral” (the “Electoral Management System”). Smartmatic was a
          pioneer in this area of computing systems. Their system provided for
          transmission of voting data over the internet to a computerized central
          tabulating center. The voting machines themselves had a digital display,
          fingerprint recognition feature to identify the voter, and printed out the
          voter’s ballot. The voter’s thumbprint was linked to a computerized record
          of that voter’s identity. Smartmatic created and operated the entire
          system.

      15. Chavez was most insistent that Smartmatic design the system in a way
          that the system could change the vote of each voter without being
          detected. He wanted the software itself to function in such a manner that
          if the voter were to place their thumb print or fingerprint on a scanner,
          then the thumbprint would be tied to a record of the voter’s name and
          identity as having voted, but that voter would not tracked to the changed
          vote. He made it clear that the system would have to be setup to not leave
          any evidence of the changed vote for a specific voter and that there would
          be no evidence to show and nothing to contradict that the name or the
          fingerprint or thumb print was going with a changed vote. Smartmatic
          agreed to create such a system and produced the software and hardware
          that accomplished that result for President Chavez.

      16. After the Smartmatic Electoral Management System was put in place, I
          closely observed several elections where the results were manipulated
          using Smartmatic software. One such election was in December 2006
          when Chavez was running against Rosales. Chavez won with a landslide
          over Manuel Rosales - a margin of nearly 6 million votes for Chavez versus
          3.7 million for Rosales.

      17. On April 14, 2013, I witnessed another Venezuelan national election in
          which the Smartmatic Electoral Management System was used to
          manipulate and change the results for the person to succeed Hugo Chávez

                                                       - Page 4 of 8
Case 2:20-cv-13134-LVP-RSW ECF No. 6-1, PageID.962 Filed 11/29/20 Page 5 of 8




          as President. In that election, Nicolás Maduro ran against Capriles
          Radonsky.

                       Inside that location was a control room in which there were
          multiple digital display screens – TV screens – for results of voting in each
          state in Venezuela. The actual voting results were fed into that room and
          onto the displays over an internet feed, which was connected to a
          sophisticated computer system created by Smartmatic. People in that
          room were able to see in “real time” whether the vote that came through
          the electronic voting system was in their favor or against them. If one
          looked at any particular screen, they could determine that the vote from
          any specific area or as a national total was going against either candidate.
          Persons controlling the vote tabulation computer had the ability to change
          the reporting of votes by moving votes from one candidate to another by
          using the Smartmatic software.

      18. By two o'clock in the afternoon on that election day Capriles Radonsky
          was ahead of Nicolás Maduro by two million votes. When Maduro and his
          supporters realized the size of Radonsky’s lead they were worried that
          they were in a crisis mode and would lose the election. The Smartmatic
          machines used for voting in each state were connected to the internet and
          reported their information over the internet to the Caracas control center
          in real-time. So, the decision was made to reset the entire system.
          Maduro’s and his supporters ordered the network controllers to take the
          internet itself offline in practically all parts in Venezuela and to change
          the results.

      19. It took the voting system operators approximately two hours to make the
          adjustments in the vote from Radonsky to Maduro. Then, when they
          turned the internet back on and the on-line reporting was up and running
          again, they checked each screen state by state to be certain where they
          could see that each vote was changed in favor of Nicholas Maduro. At that
          moment the Smartmatic system changed votes that were for Capriles
          Radonsky to Maduro. By the time the system operators finish, they had
          achieved a convincing, but narrow victory of 200,000 votes for Maduro.

      20. After Smartmatic created the voting system President Chavez wanted, he
          exported the software and system all over Latin America. It was sent to
          Bolivia, Nicaragua, Argentina, Ecuador, and Chile – countries that were
          in alliance with President Chavez. This was a group of leaders who
          wanted to be able to guarantee they maintained power in their countries.
          When Chavez died, Smartmatic was in a position of being the only

                                                        - Page 5 of 8
Case 2:20-cv-13134-LVP-RSW ECF No. 6-1, PageID.963 Filed 11/29/20 Page 6 of 8




          company that could guarantee results in Venezuelan elections for the
          party in power.

      21. I want to point out that the software and fundamental design of the
          electronic electoral system and software of Dominion and other election
          tabulating companies relies upon software that is a descendant of the
          Smartmatic Electoral Management System. In short, the Smartmatic
          software is in the DNA of every vote tabulating company’s software and
          system.

      22. Dominion is one of three major companies that tabulates votes in the
          United States. Dominion uses the same methods and fundamentally same
          software design for the storage, transfer and computation of voter
          identification data and voting data. Dominion and Smartmatic did
          business together. The software, hardware and system have the same
          fundamental flaws which allow multiple opportunities to corrupt the data
          and mask the process in a way that the average person cannot detect any
          fraud or manipulation. The fact that the voting machine displays a voting
          result that the voter intends and then prints out a paper ballot which
          reflects that change does not matter. It is the software that counts the
          digitized vote and reports the results. The software itself is the one that
          changes the information electronically to the result that the operator of
          the software and vote counting system intends to produce that counts.
          That’s how it is done. So the software, the software itself configures the
          vote and voting result -- changing the selection made by the voter. The
          software decides the result regardless of what the voter votes.

      23. All of the computer controlled voting tabulation is done in a closed
          environment so that the voter and any observer cannot detect what is
          taking place unless there is a malfunction or other event which causes the
          observer to question the process. I saw first-hand that the manipulation
          and changing of votes can be done in real-time at the secret counting
          center which existed in Caracas, Venezuela. For me it was something
          very surprising and disturbing. I was in awe because I had never been
          present to actually see it occur and I saw it happen. So, I learned first-
          hand that it doesn’t matter what the voter decides or what the paper
          ballot says. It’s the software operator and the software that decides what
          counts – not the voter.

      24. If one questions the reliability of my observations, they only have to read
          the words of
                                                                     a time period in

                                                        - Page 6 of 8
Case 2:20-cv-13134-LVP-RSW ECF No. 6-1, PageID.964 Filed 11/29/20 Page 7 of 8




            which Smartmatic had possession of all the votes and the voting, the votes
            themselves and the voting information at their disposition in Venezuela.

                      he was assuring that the voting system implemented or used
            by Smartmatic was completely secure, that it could not be compromised,
            was not able to be altered.

      25. But later, in 2017 when there were elections where Maduro was running
          and elections for legislators in Venezuela,           and Smartmatic broke
          their secrecy pact with the government of Venezuela. He made a public
          announcement through the media in which he stated that all the
          Smartmatic voting machines used during those elections were totally
          manipulated and they were manipulated by the electoral council of
          Venezuela back then.                stated that all of the votes for Nicholas
          Maduro and the other persons running for the legislature were
          manipulated and they actually had lost. So I think that's the greatest
          proof that the fraud can be carried out and will be denied by the software
          company that               admitted publicly that Smartmatic had created,
          used and still uses vote counting software that can be manipulated or
          altered.

      26. I am alarmed because of what is occurring in plain sight during this 2020
          election for President of the United States. The circumstances and events
          are eerily reminiscent of what happened with Smartmatic software
          electronically changing votes in the 2013 presidential election in
          Venezuela. What happened in the United States was that the vote
          counting was abruptly stopped in five states using Dominion software. At
          the time that vote counting was stopped, Donald Trump was significantly
          ahead in the votes. Then during the wee hours of the morning, when there
          was no voting occurring and the vote count reporting was off-line,
          something significantly changed. When the vote reporting resumed the
          very next morning there was a very pronounced change in voting in favor
          of the opposing candidate, Joe Biden.

      27.                                                  I have worked in gathering
            information, researching, and working with information technology.
            That's what I know how to do and the special knowledge that I have. Due
            to these recent election events, I contacted a number of reliable and
            intelligent ex-co-workers of mine that are still informants and work with
            the intelligence community. I asked for them to give me information that
            was up-to-date information in as far as how all these businesses are
            acting, what actions they are taking.

                                                         - Page 7 of 8
Case 2:20-cv-13134-LVP-RSW ECF No. 6-1, PageID.965 Filed 11/29/20 Page 8 of 8




   I declare under penalty of perjury that the foregoing is true and correct and that
this Declaration was prepared in Dallas County, State of Texas, and executed on
November 15, 2020.




                                                        - Page 8 of8
